Citation Nr: 0203330	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an original evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) following a July 1999 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for PTSD and evaluated it as 30 percent 
disabling, effective from July 21, 1998.  The RO 
alsosubsequently granted temporary total ratings for PTSD 
based on hospitalization from July 19 to August 31, 1999, 
from January 31 to February 28, 2000, and from January 30 to 
March 31, 2001.  38 C.F.R. § 4.29 (2001).

In February 2001, the Board issued a decision denying the 
veteran's appeal.  In January 2002, the Board vacated its 
February 2001 decision.  

In addition to the issue cited on the cover page of this 
remand, the veteran and/or his representative, raised the 
issues of the veteran's entitlement to service connection for 
drug and alcohol addiction secondary to service connected 
PTSD; service connection for a facial nerve injury, hepatitis 
c, and residuals of exposure to a herbicide including a 
fungus infection of the veteran's hands, nails, and feet and 
neuralgia of the of the face and the right side; as well as a 
total rating based on individual unemployability (TDIU). 

The Board finds that the claims of service connection for a 
facial nerve injury, hepatitis c, residuals of exposure to a 
herbicide, and TDIU have not been developed for appellate 
review, nor are they inextricably intertwined with the issue 
currently on appeal; therefore, they are referred back to the 
RO for appropriate action.  

However, as to the claim of service connection for the 
veteran's drug and alcohol addiction due to his service 
connected PTSD, for the reasons that will be explained in the 
Remand below, the Board finds that this issue is inextricably 
intertwined with the veteran's claim for a higher evaluation 
for service connected PTSD and therefore adjudication of the 
claim for a higher evaluation must be deferred pending the 
RO's considerations of the secondary service connection 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter). 


FINDING OF FACT

The veteran's PTSD causes total social and occupational 
impairment


CONCLUSION OF LAW

An evaluation of 100 percent is warranted for PTSD throughout 
the period since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000, eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants. See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet.App. 280, 284-86 (2001) (holding 
all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

In the instant case, the Board is granting the benefit sought 
on appeal, therefore, further assistance is not necessary to 
aid the veteran in substantiating his claim.

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity resulting from such 
injury in civil occupations.  38 U.S.C.A. § 1155.

PTSD is rated under the General Rating Formula for Mental 
Disorders.  The rating criteria are as follows:

A 100 percent rating is provided where 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent evaluation is provided where 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

A 50 percent evaluation is provided where 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is provided where 
there is occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A 10 percent evaluation is provide where 
there is occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.

A noncompensable evaluation is provided 
when a mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The record in this case shows that the veteran has undergone 
frequent periods of hospitalization when the diagnoses 
included PTSD, major depression and substance abuse.  

During the period since the grant of service connection he 
has received global assessment of function (GAF) sores 
ranging from 32 to 49 with the majority of scores below 40.  
A GAF scores between 31 and 40 envision some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
Scores between 41 and 50 envision serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2001).

Disability compensation may be paid for drug or alcohol abuse 
disability that arises from a service-connected disability.  
Allen v. Principi, 237 F. 3d. 1368, 1376-7 (Fed. Cir. 2001).  
On the VA examination in April 1999, the examiner concluded 
that the veteran had been self medicating his PTSD with drugs 
and alcohol.  In essence the opinion supports a conclusion 
that the veteran's drug and alcohol abuse arises from the 
service-connected PTSD.  There is no evidence of record that 
contradicts this opinion.  Accordingly, in evaluating 
disability from PTSD, the Board must consider disability 
arising from the related drug and alcohol abuse.  See also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(holding that when it is not possible to separate the effects 
of the service-connected psychiatric condition from a non-
service-connected condition, the signs and symptoms of the 
non-service connected condition must be evaluated with the 
service-connected condition).

The assigned GAF scores all envision an inability to maintain 
employment.  The record shows that the veteran has in fact 
been unemployed since the effective date of the grant of 
service connection for PTSD.  This evidence favors a 
conclusion that his service connected psychiatric disability 
results in total occupational impairment.

REMAND

Initially, the Board recognizes that the veteran and his 
representative contend that the veteran's service connected 
PTSD has become worse overtime and warrants a higher 
evaluation.  Moreover, a review of the record on appeal which 
shows the veteran's complaints, diagnoses, and/or treatment 
for polysubstance abuse as well as PTSD, raised an inferred 
claim of service connection for drug and alcohol addiction 
due to his service connected PTSD.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Next, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Pertinent 
regulations (which implement the VCAA but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Except as otherwise provided, these 
regulations also are effective November 9, 2000.

The Board will first address the issue of service connection 
for alcohol and drug addiction secondary to service connected 
PTSD as it relates to rating the current severity of the 
veteran's PTSD.  In this regard, the Board notes that the 
record, including an April 1999 VA examination report, show 
the veteran's complaints, diagnoses, and/or treatment for, 
among other things, polysubstance abuse, PTSD, and major 
depression.  These same medical records note his adverse 
symptomology as well as contained opinions as to his overall 
social and industrial impairment expressed in terms of his 
Global Assessment of Functioning (GAF) score - 30's at 
hospitalizations in 1998 and 1999 but 48 when examined by VA 
in April 1999 and 49 while hospitalized from January to March 
2001.  In addition, the April 1999 VA PTSD examiner seemed to 
suggest that the polysubstance abuse was brought about the 
veteran's self-medicating the adverse symptomology caused by 
his service connected PTSD.

However, a review of the record on appeal does not show that 
the RO adjudicated the issue of secondary service connection 
for drug and alcohol addiction.  Likewise, a review of the 
record is negative for medical opinion evidence that 
distinguishes between the extent of the veteran's social and 
industrial impairment caused by polysubstance abuse as 
opposed to service connected PTSD, if possible. 

  (Parenthetically, the Board notes that compensation would 
only result where there was clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing.)

The Board finds that the issue of service connection for drug 
and alcohol addiction secondary to service connected PTSD and 
a higher evaluation for PTSD are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  Accordingly, the secondary service 
connection claim must be adjudicated by the RO before the 
claim for a higher evaluation for PTSD can be considered by 
the Board. 

As to the veteran's claim for a higher evaluation for PTSD, 
the Board notes that the veteran, during the pendency of his 
appeal, has alleged a worsening of his service connected 
psychiatric disorder.  Specifically, the veteran, in written 
statements to the RO, has repeated reported that his adverse 
symptomology has become worse over time.

In addition, as indicated above, a review of the record on 
appeal shows the severity of the veteran's social and 
industrial impairment, as reflected in his GAF score 
fluctuating during the pendency of his appeal.  Specifically, 
while his GAF score, on number of occasions while 
hospitalized in 1998 and 1999, as well as while hospitalized 
in November 2000, was reported in the 30's, it was 48 at the 
April 1999 VA PTSD examination and 49 while hospitalized from 
January to March 2001.  (Tellingly, under DSM IV a GAF score 
of 31 to 40 suggests that psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  American Psychiatric Association:  
Diagnostic and Statistical Manual (4th edition).  However, 
under DSM IV a GAF score of 41 to 50 suggests that 
psychiatric disability is manifested by "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id.). 

Moreover, while the above VA treatment records generally show 
the veteran's complaints, diagnoses, or treatment for PTSD as 
well as major depression and/or polysubstance abuse, as 
reported above, the record is negative for medical opinion 
evidence distinguishing between adverse symptomology caused 
by service connected PTSD and non - service connected 
polysubstance abuse and major depression or medical opinion 
evidence which says that it is not possible to do so.  
Furthermore, the veteran has not, as yet, been given notice 
of the VCAA. 

The Board notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  As reported above, the Court has 
also stated that VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  In 
addition, the Court has held that where the law changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).  The Court has also held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
or supplemental statement of the case provided the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (2001).  If not, the matter must be remanded 
to the RO to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2001).  

Therefore, in view of the veteran's claims of a worsening of 
his adverse symptomology, the veteran suffering from a number 
of psychiatric disorders (i.e., PTSD, major depression, and 
polysubstance abuse), and the conflict as to the severity of 
his social and industrial impairment due to PTSD because of 
service connected, as opposed to non service connected 
psychiatric disorders (as reflected in his GAF scores), as 
well as the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, the Board finds that a remand 
is need to ensure compliance with the notice and duty to 
assist provisions contained in the new law as well to obtain 
contemporaneous medical opinion evidence on the above 
questions.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Waddell v. Brown, 
5 Vet. App. 454 (1993); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Lastly, the Board notes that a review of the record on appeal 
shows that the veteran obtained psychiatric treatment at the 
Buffalo VetCenter as well as VA medical centers (VAMCs) in 
Buffalo, Batavia, and Bath.  A review of the record on appeal 
also shows that the RO has obtained many of his VA treatment 
records from the above VAMCs.  However, a review of the 
record on appeal shows that, on some occasions, the RO has 
only obtained the veteran's hospitalization discharge 
summaries and not the records of his hospitalization 
treatment.  Likewise, while March 1999 correspondence from 
the Buffalo VetCenter reported that he had been a patient of 
theirs since October 1998, it does not appear that a complete 
copy of the veteran's VetCenter records were obtained and 
associated with the record.  Similarly, while VA treatment 
records noted that the veteran had received treatment in 
Niagara Falls and Buffalo Stedzman alcohol treatment 
programs, it does not appear that a complete copy of theses 
treatment records have been obtained.  Lastly, a review of 
the record also shows that the veteran, following military 
service, reported having been in numerous fights as well as 
having been arrested and incarcerated on a number of 
occasions for, among other things, a violent crime (i.e., 
armed robbery).  However, the record contains no court 
records, including probation reports (which may include 
psychiatric reports) or records from the facilities at which 
the veteran was incarcerated, surrounding these arrests and 
incarcerations.  Tellingly, VA is obligated to continue 
trying to obtain evidence from a Federal department or agency 
"unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  38 U.S.C.A. § 5103A(b)(3).  Moreover, the 
criteria looked at in evaluating the severity of PTSD 
includes impaired judgment, impaired impulse control, and/or 
being a danger to ones self and others.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Therefore, on remand, 
action to obtain all of the veteran's records from all of the 
above sources is required.  38 U.S.C.A. § 5103A(b)(3). 

The above-referenced requested actions are consistent with 
the duties imposed by the VCAA.  The Board emphasizes, 
however, that the fact that specific actions to be 
accomplished have been identified does not relieve the RO of 
the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
before adjudicating the claims on appeal.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO, after undertaken all 
appropriate development demanded by the 
VCAA, should adjudicate the veteran's 
claim of service connection for drug and 
alcohol addiction secondary to his 
service connected PTSD.  If, and only if, 
the veteran files a timely substantive 
appeal as to this issue, should it be 
returned for review by the Board.

3.  As to the claim for a higher 
evaluation for PTSD, the RO must review 
the claims file and ensure that all 
notification and development actions 
required by the VCAA are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001) 
are fully complied with and satisfied. 

4.  As to the claim for a higher 
evaluation for PTSD, the RO must contact 
the veteran and obtain the specifics 
regarding all post-service fights, 
arrests, and incarcerations including the 
dates, the charges, and the dates he was 
incarcerated and the locations of the 
places of incarceration.  The veteran 
must also be asked if he had ever applied 
for Social Security Administration (SSA) 
disability benefits.

5.  As to the claim for a higher 
evaluation for PTSD, as part of the duty 
to assist, the RO after notifying the 
veteran that he is free to submit any 
pertinent medical or other records in his 
possession to substantiate his claim, 
should undertake all necessary 
development to obtain and associate with 
the record all records identified by the 
veteran including all of the following 
records.

a.  All court records, including any 
probation reports and psychiatric 
evaluations, as well as all medical 
records held by places of 
incarceration, for each of the 
arrests and periods of incarceration 
identified. 

b.  All treatment records, not yet 
associated with the record, held by 
VAMCs in Buffalo, Batavia, and Bath 
as well as the Niagara Falls and 
Buffalo Stedzman alcohol treatment 
programs and the Buffalo VetCenter.

6.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified, consistent 
with the provisions of 38 U.S.C.A. 
§ 5103A.

7.  Thereafter, as to the claim for a 
higher evaluation for PTSD, the RO should 
schedule the veteran for a psychiatric 
examination, by a panel of two physicians 
if possible, for the purpose of assessing 
the current severity of his service-
connected PTSD.  The foregoing is part of 
the development undertaken to comply with 
the new law.  A copy of the appointment 
notice(s) sent to the veteran should be 
associated with the file.  Psychological 
testing should be conducted.  The 
examiners should provide consensus 
answers to the following questions.

I.  If the RO has not granted 
secondary service connection for 
drug and alcohol addiction, the 
examiners should provide a consensus 
opinion as to the combined effect of 
all manifestations of service-
connected PTSD (as opposed to his 
non-service-connected polysubstance 
addiction and major depression) on 
the veteran's social and industrial 
adaptability in such a manner as to 
allow VA to rate the severity of his 
service connected PTSD under 
38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  A global 
assessment of functioning (GAF) 
score should be provided and its 
meaning should be explained in the 
context of the rating criteria.  If 
it is not possible to distinguish 
between adverse symptomology 
attributable to each disability, the 
examiners must say so.

II.  If the RO has granted secondary 
service connection for drug and 
alcohol addiction, the examiners 
should provide a consensus opinion 
as to the combined effect of all 
manifestations of service-connected 
disabilities (as opposed to his non-
service-connected major depression) 
on the veteran's social and 
industrial adaptability, if possible 
in such a manner as to allow VA to 
rate the severity of his service 
connected PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 
(2001).  A global assessment of 
functioning (GAF) score should be 
provided and its meaning should be 
explained in the context of the 
rating criteria.  If it is not 
possible to distinguish between 
adverse symptomology attributable to 
each disability, the examiners must 
say so.

III.  All opinions provided should 
be explained in the context of other 
opinions of record, including the 
April 1999 VA examiner's opinion.

8.  If the veteran does not report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) sent to him concerning such 
examination, to include the date and time 
of the examination and the address to 
which sent.  38 C.F.R. § 3.655 (2001).

9.  The RO should take adjudicatory 
action on the claim for a higher 
evaluation for PTSD and such adjudication 
should include consideration of whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  (The effective date for the 
change in criteria should be considered 
when assigning any staged rating.).  If 
any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran fails 
to report for the examination, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. § 19.31 (2001).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


